DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ALLYN WHITE,
                                Appellant,

                                     v.

                              FANNIE MAE,
                                Appellee.

                              No. 4D18-3516

                          [October 22, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Florence Taylor Barner, Judge; L.T. Case No. CACE11-
017649.

  Kenneth Eric Trent of Kenneth Eric Trent, P.A., Fort Lauderdale, for
appellant.

   Sara F. Holladay-Tobias, Emily Y. Rottmann, and Kathleen D. Kilbride
of McGuireWoods, LLP, Jacksonville, and Kathleen E. Angione of Kahane
& Associates, P.A., Plantation, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.